
	
		III
		111th CONGRESS
		1st Session
		S. RES. 355
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2009
			Mr. Levin (for himself,
			 Mr. McCain, Mr.
			 Casey, Mr. Graham,
			 Mr. Lieberman, Mr. Corker, and Mr. Nelson
			 of Florida) submitted the following resolution; which was
			 considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Government of the Islamic Republic of Iran has systematically violated its
		  obligations to uphold human rights provided for under its constitution and
		  international law.
	
	
		Whereas the 1979 Constitution of the Islamic Republic of
			 Iran supposedly guarantees certain human rights and fundamental freedoms, which
			 encompass civil and political rights, along with economic, social, and cultural
			 rights;
		Whereas the Islamic Republic of Iran is a party to four
			 major United Nations human rights treaties: the Convention on the Rights of the
			 Child (which it ratified on July 13, 1994), the International Convention on the
			 Elimination of All Forms of Racial Discrimination (which it ratified on August
			 29, 1968), and the International Covenant on Civil and Political Rights and the
			 International Covenant on Economic, Social and Cultural Rights (both of which
			 its ratified on June 24, 1975);
		Whereas the Government of Iran has routinely violated the
			 human rights of its citizens, including—
			(1)torture and
			 cruel, inhuman, or degrading treatment or punishment, including flogging, and
			 amputations;
			(2)high incidence
			 and increase in the rate of executions carried out in the absence of
			 internationally recognized safeguards, including public executions and
			 executions of juvenile offenders;
			(3)stoning as a
			 method of execution and persons in prison who continue to face sentences of
			 execution by stoning;
			(4)arrests, violent
			 repression, and sentencing of women exercising their right to peaceful
			 assembly, a campaign of intimidation against women’s rights defenders, and
			 continuing discrimination against women and girls;
			(5)increasing
			 discrimination and other human rights violations against persons belonging to
			 religious, ethnic, linguistic, or other minorities;
			(6)ongoing,
			 systematic, and serious restrictions of freedom of peaceful assembly and
			 association and freedom of opinion and expression, including the continuing
			 closures of media outlets, arrests of journalists, and the censorship of
			 expression in online forums such as blogs and websites; and
			(7)severe
			 limitations and restrictions on freedom of religion and belief, including
			 arbitrary arrest, indefinite detention, and lengthy jail sentences for those
			 exercising their right to freedom of religion or belief, including a provision
			 in the proposed draft penal code that sets out a mandatory death sentence for
			 apostasy, the abandoning of one’s faith;
			Whereas, since March 9, 2007, Robert Levinson, a United
			 States citizen, has been missing in the Islamic Republic of Iran, and the
			 Government of Iran has provided little information on his whereabouts or
			 assistance in ensuring his safe return to the United States;
		Whereas Ja’far Kiani was publicly stoned to death in July
			 2007 in the Islamic Republic of Iran in contravention of an order from the Head
			 of the Judiciary granting a temporary stay of execution;
		Whereas, since May 2008, Reza Taghavi, a 71-year old
			 Iranian-American, has been imprisoned without a trial or formal charges;
		Whereas, on October 15, 2008, authorities in the Islamic
			 Republic of Iran jailed Esha Momeni, a graduate student at California State
			 University, Northridge, for her peaceful activities in connection with the
			 women’s rights movement in the Islamic Republic of Iran, and refused to grant
			 her permission to leave Iran for 10 months following her release from prison in
			 November 2008;
		Whereas Iranian-American journalist Roxana Saberi was
			 jailed in January 2009 and sentenced in a closed-door, one-hour trial to eight
			 years in prison for charges of espionage before her release in May 2009;
		Whereas, on June 19, 2009, the United Nations High
			 Commissioner for Human Rights expressed concerns about the increasing number of
			 illegal arrests not in conformity with the law and the illegal use of excessive
			 force in responding to protests following the June 12, 2009, elections,
			 resulting in at least dozens of deaths and hundreds of injuries;
		Whereas the Government of Iran closed the Center for
			 Defenders of Human Rights, headed by Nobel Peace prize winner Shirin Ebadi, in
			 December 2008, and the Association of Iranian Journalists in August 2009, the
			 country’s largest independent association for journalists;
		Whereas, on August 1, 2009, authorities in the Islamic
			 Republic of Iran began a mass trial of over 100 individuals in connection with
			 election protests, most of whom were held incommunicado for weeks, in solitary
			 confinement, with little or no access to their lawyers and families, many of
			 whom showed signs of torture and drugging;
		Whereas, in early October 2009, the judiciary of the
			 Islamic Republic of Iran sentenced four individuals to death after the disputed
			 presidential election, without providing the individuals adequate access to
			 legal representation during their trials;
		Whereas the Supreme Leader of Iran, Ali Khamenei, issued a
			 statement on October 28, 2009, effectively criminalizing dissent regarding the
			 national election in the Islamic Republic of Iran this past June, further
			 restricting the right to freedom of expression;
		Whereas the Government of Iran does not allow independent
			 nongovernmental associations and labor unions to perform their role in
			 peacefully defending the rights of all persons;
		Whereas, on November 4, 2009, security forces in the
			 Islamic Republic of Iran used brutal force to disperse thousands of protesters,
			 resulting in a number of injuries and arrests, in violation of international
			 standards regarding the proportionate use of force against peaceful
			 demonstrations;
		Whereas the Government of Iran expelled students from
			 universities, particularly over the past two years, in reprisal for their being
			 critical of the government;
		Whereas the Government of Iran has imposed restrictions on
			 the travel of individuals, including artists and filmmakers since the recent
			 elections, in reprisal for their political views or their criticism of the
			 government, such as those presently imposed on human rights lawyer Abdolfattah
			 Soltani, human rights activist Emad Baghi, film director Jafar Panahi, and
			 actress Fatemeh Motamed Arya; and
		Whereas, according to Amnesty International, at least 346
			 people were known to have been executed in 2008, including eight juvenile
			 offenders and two men who were executed by stoning: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)calls for
			 authorities in the Islamic Republic of Iran to respect the rights of the people
			 of Iran to freedom of speech, press, religion, association, and
			 assembly;
			(2)condemns the
			 Government of Iran’s human rights violations and calls on the Government of
			 Iran to hold those responsible accountable for their actions;
			(3)reminds the
			 Government of Iran of its constitutional obligations under its 1979
			 Constitution and four international covenants to which it is a
			 signatory;
			(4)calls for the
			 immediate release from detention of opposition figures, human rights defenders,
			 journalists, and all others held for peacefully exercising their right to
			 expression, assembly, and association;
			(5)urges the
			 Government of Iran to ensure that anyone placed on trial for committing acts of
			 violence or other clearly criminal acts benefits from all of his or her rights
			 to a fair trial, including proceedings that are open to the public, the right
			 to be represented by independent counsel, and guarantees that no statements
			 shall be admitted into evidence that were shown to have been obtained through
			 torture, inhumane, or degrading treatment;
			(6)calls for the
			 Government of Iran to ensure those currently in detention are treated humanely,
			 to provide detainees immediate prompt access to their families, lawyers, and
			 any medical treatment that may be needed, and calls for the Government of Iran
			 to hold accountable those responsible for torture of detainees; and
			(7)calls for
			 authorities in the Islamic Republic of Iran, consistent with their obligations
			 under the International Covenant on Civil and Political Rights, to guarantee
			 all persons the freedom to seek, receive and impart information and
			 ideas of all kinds, regardless of frontiers, either orally, in writing, or in
			 print, in the form of art, or through any other media of his
			 choice.
			
